Name: Council Regulation (EC) No 788/96 of 22 April 1996 on the submission by Member States of statistics on aquaculture production
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing;  economic geography;  economic analysis;  information and information processing
 Date Published: nan

 Avis juridique important|31996R0788Council Regulation (EC) No 788/96 of 22 April 1996 on the submission by Member States of statistics on aquaculture production Official Journal L 108 , 01/05/1996 P. 0001 - 0007COUNCIL REGULATION (EC) No 788/96 of 22 April 1996 on the submission by Member States of statistics on aquaculture productionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas aquaculture is a rapidly developing sector of the fishing industry with a potential for supplementing the limited supplies from traditional fisheries;Whereas the production from aquaculture has to be monitored and, where necessary, controlled so as to ensure satisfactory marketing conditions;Whereas the impact of aquaculture on regional development and on the environment results in an increasing demand for statistics to monitor the development of this sector;Whereas the implementation of the Community's structural policy for fisheries also requires statistics on production in the aquacultural sector;Whereas the objectives of the proposed action can be achieved only on the basis of a Community legal act which will permit the Commission to coordinate the necessary harmonization of the statistical information at Community level while the collection of aquaculture production statistics and the necessary infrastructure to increase and monitor the reliability of these statistics is first and foremost the responsibility of the Member States;Whereas the specific method of drawing up the relevant Community statistics on aquaculture production, developed by using existing national statistics compiled to meet current national and international obligations, requires particularly close cooperation between the Commission and the Member States, in particular within the Standing Committee on Agricultural Statistics set up in Decision 72/279/EEC (2),HAS ADOPTED THIS REGULATION:Article 1 General provisions Each Member State shall submit annually to the Commission statistics on aquaculture production in all waters of that Member State.Article 2 Submission of data Member States shall forward to the Commission the data referred to in Article 1, in the form described in Annex I within nine months of the end of the calendar year to which they refer, together with data declared confidential by the Member States pursuant to domestic legislation or practice concerning statistical confidentiality, in accordance with Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (3).The data may be submitted on magnetic medium or in a form other than that described in Annex I, the format of such submissions being agreed between the Member State and the Commission (Eurostat).Subject to the measures which are necessary to ensure statistical confidentiality, the Commission (Eurostat) shall make available to Member States the data submitted pursuant to this Regulation.Article 3 Definitions The definitions to be used in submission of the data are shown in Annex II. Where national practices or administrative procedures do not permit the strict application of these definitions, the Member State concerned shall inform the Commission (Eurostat) of the definitions in use.Article 4 Data compilation A Member State may use sample surveys or other relevant sources to produce data on the major components of the aquaculture production; the remaining components may be estimated.A Member State having a total annual production of less than 1 000 tonnes may submit estimates for the total production.A Member State shall individually identify the species listed in Annex III. However, the production of species which, individually, do not exceed 1 000 tonnes and do not represent more than 10 % by weight of the total production may be estimated and aggregated.Article 5 Transitional period and derogations 1. If a Member State is unable to meet the requirements of this Regulation, the Commission may fix a transitional period up to a maximum of three years from the date of entry into force of this Regulation, during which full implementation of the Regulation is to be completed.During this transitional period, temporary derogations exempting a Member State from the application of this Regulation may be granted. The Commission shall inform all Member States of the details of such derogations.2. In cases where the inclusion of a particular sector of the aquaculture industry would cause difficulties to the national authorities incommensurate with the importance of the sector in the Member State concerned, a derogation may be granted, in accordance with the procedure laid down in Article 7, permitting that Member State to exclude data for that sector from the national data submitted.3. The derogations granted pursuant to paragraph 2 shall be for a maximum of three years; however, they may be extended by further three-year periods. In submitting a request for an extension, a Member State shall forward to the Commission the results of a sample survey showing the problems encountered in the application of this Regulation. The request shall then be subject to the procedure laid down in Article 7.Article 6 Committee The arrangements for implementing this Regulation, including the amendments to the format of data transmissions in Annex I, the definitions in Annex II and the list of species in Annex III, will be laid down by the Commission following consultation of the Standing Committee on Agricultural Statistics in accordance with the procedure specified in Article 7.Article 7 Procedure 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee on Agricultural Statistics, hereinafter referred to as 'the Committee`, either on his own initiative or at the request of the representative of a Member State.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on that draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Commitee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission shall defer application of the measures which it has decided for a period of two months from the date of communication;- the Council, acting by a qualified majority, may take a different decision within the time limit referred to in the first indent.Article 8 Final provisions This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 1996.For the CouncilThe PresidentW. LUCHETTI(1) Opinion delivered on 27 March 1996 (not yet published in the Official Journal).(2) OJ No L 179, 7. 8. 1972, p. 1.(3) OJ No L 151, 15. 6. 1990, p. 1.ANNEX I >START OF GRAPHIC>>END OF GRAPHIC>ANNEX II Definitions For the purposes of this Regulation:- 'Aquaculture` means the farming of aquatic organisms including fish, molluscs, crustaceans and aquatic plants. Farming implies some form of intervention in the rearing process to enhance production, such as regular stocking, feeding and protection from predators. Farming also implies individual or corporate ownership of, or rights resulting from contractual arrangements to, the stock being cultivated. For statistical purposes, aquatic organisms which are harvested by an individual or corporate body which has owned them throughout their rearing period contribute to aquaculture, while aquatic organisms which are exploited by the public as a common property resource, with or without appropriate licences, are the harvest of fisheries.- 'Freshwater` means the waters of rivers, streams, lakes, ponds and tanks and other enclosures where the water has a constantly negligible salinity.- 'Other waters` means waters where the salinity is not negligible throughout the year. The salinity may be constantly high (for example, sea water) or may be subject to periodic variation (for example, due to tidal or seasonal influences).- 'Sea water` means water where the salinity is high and not subject to significant variation.- 'Brackish water` means water where the salinity is appreciable but not at a constant high level. The salinity may be subject to considerable variation due to the influx of fresh or sea waters.- 'Aquaculture production` means the output for final consumption, involving extensive or intensive culture techniques, and includes the production of aquatic plants for industrial purposes. Hatchery output or products which will continue to be subject to aquaculture practices are excluded. Production is to be recorded in tonnes live weight equivalent for animal products and in wet weight for aquatic plants.ANNEX III Aquaculture products for which production statistics must be communicated >TABLE POSITION>